Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 7-17, drawn to a ferritic stainless steel sheet.

Group II, claim(s) 6 and 18, drawn to a process of making the ferritic stainless steel sheet.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of group I is the claimed wherein clause of a ferritic stainless steel sheet, which is not present in group II.
The special technical feature of group II is the claimed manufacturing method of a ferritic stainless steel sheet, which is not present in group I.

Hence, groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Ms Pei Che Soon on 06/23/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5 and 7-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-18 are pending.  Claims 1-5 and 7-17 are presented for this examination.  Claims 6 and 18 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/01/2021, 10/23/2019, 12/09/2020, 07/22/2020 and 06/02/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto (EP1491646B1).
As for claims 1-4 and 7-10, Hashimoto discloses a ferritic stainless steel sheet (Title) having a chemical composition comprising broad ranges compositions overlapping instant claimed compositions ranges as illustrated in Table 1 below. (Claim 1)
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Element
Applicant
(weight %)
Hashimoto et al.
(weight %)
Overlap
(weight %)
C
0.005-0.03
0.001-0.01
0.005-0.01
Si
0.05-1
0.01-0.3
0.05-0.3
Mn
0.05-1
0.01-0.3
0.05-0.3
P
<=0.04
0.01-0.04
0.01-0.04
                  S
<=0.03
0.001-0.01
0.001-0.01
Al
0.001-0.15
0.0005-0.1
0.001-0.1
               Cr
10.8-14.4
10-20
10.8-14.4
Ni
0.01-2.5
0.1-2
0.1-2
N
0.005-0.06
0.001-0.02
0.005-0.02
Cu (Claim 2)
0.01-0.8
0.1-2
0.1-0.8
Mo (Claim 2)
0.01-0.3
0.1-2
0.1-0.3
Ti (Claims 3,7)
0.01-0.3
0.05-0.3
0.05-0.3
V (Claims 3,7)
0.01-0.1
0.1-3
0.1
Zr (Claims 3,7)
0.01-0.1
0.01-0.5
0.01-0.1
Nb (Claims 3,7)
0.01-0.3
0.01-0.5
0.01-0.3
B (Claims 4,8-10)
0.0003-0.003
0.0003-0.005
0.0003-0.003
Mg (Claims 4, 8-10)
0.0005-0.01
0.0002-0.005
0.0005-0.005


Regarding instant claim 1 required wherein clause, broad range of elongation of 35% or more (Claim 1 last two lines) meets instant claimed elongation 28% or more.
Broad range of ridging height of 5 µm or less (claim 1 last two lines) overlaps instant claimed 3 µm or less.  Table 4 (Page 16) Inventive Samples 2,4-5, 8-10, 12-18 and 21-23 all having elongation and ridging height within instant claim 1 required ranges.
Regarding instant claims 3 and 7 required wherein clause, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  In the instant case, due too to overlapping ranges of Ti, V, Zr, Nb and Ni as illustrated in Table 1 above. Instant claimed formula is expected to be met absent evidence of the contrary.
Claims 5 and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto in view of Nishida (JP2016041846A).
	As for claims 5 and 11-17, Hashimoto does not disclose presence of Sn and/or Sb.
	Nishida discloses a ferritic stainless steel sheet with similar compositions as Hashimoto.
Nishida expressly discloses Sb and Sb should be 0.001-0.5% (Page 6 of English translation , paragraph 2) for improving ridging.
	Hashimoto desires to improve ridging.
	Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Sn and Sb in the amount disclosed by Nishida, in the ferritic stainless steel sheet of Hashimoto for improving ridging.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishida (JP2016041846).
As for 1-3 and 7, Nishida discloses a ferritic stainless steel sheet plate (Title) with Inventive Example 20 (Table 1) having every elemental compositions within presently claimed ranges as illustrated in Table 2 below.	
Table 2
Element
Applicant
(weight %)
Nishida et al.
(weight %)
Inventive Example 20
Table 1
Within
(weight %)
C
0.005-0.03
0.009
0.009
Si
0.05-1
0.12
0.12
Mn
0.05-1
0.24
0.24
P
<=0.04
0.022
0.022
                  S
<=0.03
0.012
0.012
Al
0.001-0.15
0.028
0.028
               Cr
10.8-14.4
13.3
13.3
Ni
0.01-2.5
0.39
0.39
N
0.005-0.06
0.008
0.008
Co (Claim 2)
0.01-0.5
0.03
0.03
Cu (Claim 2)
0.01-0.8
0.04
0.04
Mo (Claim 2)
0.01-0.3
0.05
0.05
W (Claim 2)
0.01-0.5
0.03
0.03
Ti (Claims 3,7)
0.01-0.3
0.14
0.14
Zr (Claims 3,7)
0.01-0.1
0.04
0.04
B (Claims 4,8-10)
0.0003-0.003
0.0016 
0.0016 
Mg (Claims 4, 8-10)
0.0005-0.01
0.002
0.002
Ca(Claims 4, 8-10)
0.0003-0.003
0.002
0.002


Regarding instant claim 1 required wherein clause, it is a resulting property of applying same process conditions as required by withdrawn claims 6 and 18 to make the stainless steel sheet having the claimed compositions as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Since the ferritic stainless steel sheet product of Nishida has compositions that meet the instant application composition and is made from a similar process steps of hot rolling, hot rolling annealing, cold rolling and cold rolling annealing and similar process parameters such as hot rolled sheet annealing temperature and time and cold rolled sheet annealing temperature and time (Page 6 of English translation, paragraphs 4-5) as required by instant application, it is therefore reasonable to believe that the claimed property limitations would have naturally flowed following the suggestion of Nishida absent evidence of the contrary   See MPEP 2112.01 I.
Regarding instant claims 3 and 7 required wherein clause, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  
As for claims 4 and 8-10, Inventive Example 21 has B, Mg and Ca all within presently claimed ranges.
As for claims 5 and 11-17, Inventive Example 23 has Sn 0.05% and Inventive Example 24 has Sb 0.03%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733